  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


MICHAEL MALISH and DEBRA          )
MALISH,                           )
                                  )
     Plaintiffs,                  )
                                  )         CIVIL ACTION NO.
     v.                           )           2:17cv676-MHT
                                  )                (WO)
PATRICIA DAWN HURST,              )
et al.,                           )
                                  )
     Defendants.                  )

                                ORDER

    Upon consideration of unopposed motion to opt out

filed by defendants GEICO Casualty Company and GEICO

General    Insurance      Company       (hereafter        referred     to

jointly as “the GEICO defendants”), it is ORDERED that

the motion (doc. no. 33) is granted as follows:

    (1) The GEICO defendants are permitted to opt out

of the trial of this cause and shall be bound by the

jury’s    verdict    to   the   extent    set     forth   in   numbered

paragraph 2 of the motion.

    (2) The        remaining    parties     are     prohibited       from

mentioning    or    referring    to   the   GEICO    defendants       and
their involvement in the case, both during the trial

and in the presence of the jury.

      (3) The court reserves the issues relating to the

plaintiffs’ claim against the GEICO defendants, which

are   to   be   determined     by    the   court   based   upon    any

judgment    rendered    against        defendant      Patricia    Dawn

Hurst,     to   the   extent        such   judgment    exceeds     any

liability benefits available to the plaintiffs pursuant

to and in accordance with the terms and conditions of

the policy of insurance issued by the GEICO defendants.

      DONE, this the 8th day of February, 2019.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
